11 N.Y.3d 889 (2008)
INES DEJESUS, Appellant,
v.
NEW YORK CITY HOUSING AUTHORITY, Respondent.
Court of Appeals of the State of New York.
Decided December 18, 2008.
*890 Trolman, Glaser & Lichtman, P.C., New York City (Michael T. Altman of counsel), for appellant.
Cullen and Dykman LLP, Brooklyn (Joseph Miller of counsel), for respondent.
*891 Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs. In this slip and fall case, plaintiff failed to raise a triable issue of fact that defendant caused or created, or had constructive notice of a dangerous recurring condition.